DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, in the reply filed on February 7, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2019-085129, filed in Japan on April 26, 2019, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 24, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, independent claim 1 previously recites the limitation of an “information processor configured to control the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice.”  Claim 2, which depends from claim 1 and inherits all limitations therefrom, recites “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined keyword.”  Based on the currently recited language, claim 2 replaces the response that triggers the functionality of the of the lens barrier driver (from “the voice sensor recognizing a predetermined voice” to “the voice sensor recognizing a predetermined keyword.”)  Please also see 35 U.S.C. 112(d) rejection, infra.  
As this is a translation of a foreign application, it is unclear whether the claims were possibly intended to further limit the claim by compounding the features, i.e. “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice saying recognizing a predetermined keyword.  In view of this, the claim as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 3, independent claim 1 previously recites the limitation of an “information processor configured to control the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice.”  Claim 2, which depends from claim 1 and inherits all limitations therefrom, recites “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined keyword.”  Claim 2 replaces the response that triggers the functionality of the of the lens barrier driver (from “the voice sensor recognizing a predetermined voice” to “the voice sensor recognizing a predetermined keyword.”)  Claim 3, which depends from claim 2 and inherits all limitations therefrom, then goes on to recite “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a voice of a predetermined volume or larger.” Based on the currently recited language, claim 3 then replaces the response that triggers the functionality of the of the lens barrier driver established in claim 2 (from “the voice sensor recognizing a predetermined keyword” to “the voice sensor recognizing a predetermined voice” to “the voice sensor recognizing a voice of a predetermined volume or larger.”) Please also see 35 U.S.C. 112(d) rejection, infra.   
As this is a translation of a foreign application, it is unclear whether the claims were possibly intended to further limit the claim by compounding the features, i.e. “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice, saying a predetermined keyword, at a predetermined volume or larger.  In view of this, the claim as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, independent claim 1 previously recites the limitation of an “information processor configured to control the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice.”  Claim 2, which depends from claim 1 and inherits all limitations therefrom, recites “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined keyword.”  Claim 2 replaces the response that triggers the functionality of the of the lens barrier driver (from “the voice sensor recognizing a predetermined voice” to “the voice sensor recognizing a predetermined keyword.”)  Dependent claims must further limit a claim and not replace limitations.  Therefore, the claim is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, independent claim 1 previously recites the limitation of an “information processor configured to control the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice.”  Claim 2, which depends from claim 1 and inherits all limitations therefrom, recites “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined keyword.”  Claim 2 replaces the response that triggers the functionality of the of the lens barrier driver (from “the voice sensor recognizing a predetermined voice” to “the voice sensor recognizing a predetermined keyword.”)  Claim 3, which depends from claim 2 and inherits all limitations therefrom, then goes on to recite “wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a voice of a predetermined volume or larger.”  Claim 3 replaces the response that triggers the functionality of the of the lens barrier driver (from “the voice sensor recognizing a predetermined keyword” to “the voice sensor recognizing a voice of a predetermined volume or larger.”)  Dependent claims must further limit a claim and not replace limitations.  Therefore, the claim is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0105598 to Zeira et al. (hereinafter “Zeira”).
Regarding claim 1, Zeira teaches an imaging device, comprising an imaging unit configured to capture an image (e.g., figs 12-17, network video camera), a lens barrier configured to open and close the imaging unit (e.g., fig. 12, element 1220; [0189]; also see blocking element of figs. 13-17), a lens barrier driver configured to drive the lens barrier ([0189]), a voice sensor configured to recognize a voice ([0006], [0193]),and an information processor ([0190], e.g., “a processor within network video camera to control the blocking mechanism”) configured to control the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined voice ([0193], recognizes one or more users’ voices). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zeira in view of U.S. Patent Publication No. 2020/0260186 to Stachura.
Regarding claim 2, Zeira teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a predetermined keyword. 
Nevertheless, the concept of relating a device functionality to a recognized keyword is well-known in the electrical arts.  For example, Stachura teaches a device that protects privacy until a voice sensor recognizes a predetermined keyword, then functionality is triggered ([0060], recognizing words, recognizing a specific word).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teaching of Stachura with the device as taught by Zeira so that a speaker could control the lens driver to open with a keyword requirement providing an added level of security, (with or without other requirements, such as a predetermined voice).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 3, Zeira teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the information processor controls the lens barrier driver to open the lens barrier in response to the voice sensor recognizing a voice of a predetermined volume or larger.
Nevertheless, the concept of relating a device functionality to a recognized keyword is well-known in the electrical arts.  For example, Stachura teaches a device that protects privacy until a voice sensor recognizes a voice of a predetermined volume or larger, then functionality is triggered ([0060], e.g., volume above >+ 50db).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teaching of Stachura with the device as taught by Zeira and Stachura so that a speaker could control the lens driver to open if a volume requirement was met, providing an added level of security, (with or without other requirements, such as a predetermined voice).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zeira in view of U.S. Patent No. 9,594,290 to Enomoto.
Regarding claim 7, Zeira teaches all of the limitations of the imaging device of claim 1 (see the 35 U.S.C. 102 rejection of claim 1, supra) but has not been found by the Examiner to expressly disclose an imaging system comprising a door openable and closeable, used in conjunction with the imaging device.
Nevertheless, Enomoto teaches an imaging system that is associated with a door (being openable or closeable by nature of being a door) (fig. 12A; col 17, line 55 – col. 18, line 13.)  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have located the imaging device as taught by Zeira with a door as taught by Enomoto, in order to allow for possible monitoring of anyone passing through the door.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeira and Enomoto in view of U.S. Patent Publication No. 2015/0350612 to Brunson et al (hereinafter “Brunson”).
Regarding claim 8, Zeira and Enomoto teach all of the limitations of the imaging system of claim 8 (see the 35 U.S.C. 103 rejection of claim 7, supra) except for being found by the Examiner to expressly disclose wherein a surface of the lens barrier facing a subject is colored or has a sign or a pattern.
Nevertheless, Brunson teaches a similar imaging system that includes a lens barrier facing a subject is colored or has a sign or a pattern (e.g., [0048], color or A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2009/0080878 to Cirker teaches a camera privacy enclosure.
U.S. Patent Publication No. 2012/0113263 to Cirker teaches a privacy ensuring covert camera.
U.S. Patent Publication No. 2015/0172520 to Lindman et al. teaches a camera protection system.
U.S. Patent No. 9,871,974 to Robinson et al. teaches a camera shutter/lens cover system.
U.S. Patent No. 10,306,129 to Bentley et al. teaches a camera control system.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697